DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 05/19/2022 have been fully considered but they are not persuasive.  

Alleged No teaching of representation of the selected objects.
In Remarks p. 8, Applicant contends: Regarding the first portion of the claim element, as can be seen in the figure above, Satzoda discusses processing the incoming image data in order to detect objects. Accordingly, FIG. 5A of Satzoda does not contain teachings or suggestions about generating a representation of the selected objects.
The relevant claim limitations appear to be “generating, by the one or more processors, a representation of the selected objects”, in claim 1. 
Examiner respectfully disagrees, other then figure 5, please see ¶ 62, “In FIG. 7B, circle 700 represents the ego-vehicle. The circles above the circle 700 are representative of the vehicles in front of the ego-vehicle and the circles below the circle 700 are representative of the vehicles behind the ego-vehicle. The circle 702 is representative of vehicle 704 which is the closest vehicle to the ego-vehicle. Circles 706 and 708 are representative of vehicles 710 and 712, respectively. Circles 714, 716 and 718 are representative of vehicles 720, 722 and 724, respectively, that are located behind the ego-vehicle”. 

Regarding other arguments based on amendments with respect to claim(s) 1, 17 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument based on the new amendments.
Examiner suggests applicant to clarify why phantom objects are stored in a vector and how storing phantom objects in a vector improve training. 

For at least these reasons, the rejection(s) under 35 USC § 103 are maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 and 17-25 are rejected under 35 USC 103 as being unpatentable over Satzoda et al. (US 2017/0147891 A1) in view of Glaser et al. (“Maneuver-Based Trajectory Planning for Highly Autonomous Vehicles on Real Road With Traffic and Driver Interaction”, IEEE, VOL. 11, NO. 3, SEPTEMBER 2010) in further view of Lakshamanan et al (US 2018/0300964 A1).

Regarding claim 1. 
Satzoda teaches a computer-implemented method of controlling an autonomous system (see ¶ 3, “Autonomous threat detection for vehicles relies on image data which is processor-intensive to analyze.  When travelling at speed, images captured at many frames per second are required to be obtained to have sufficient information for a driver assistance system to make decisions.”), comprising: 
accessing, by one or more processors (see ¶ 27, “a driver assistance system configured to operate using embedded central processing units, or processor”), sensor data that includes information regarding an area (see ¶ 27, “the driver assistance system can be configured to generate a region(s) of interest within image data obtained by a camera of the driver assistance system.”, also see figure 8 steps 802, 804, also see ¶ 68, “image data of a region external to a vehicle can be received from the first camera” and ¶ 69, “a location of a lane in which the vehicle is travelling can be determined in an image domain of the image data.  The location of the lane can be determined using one or more lane detection techniques”, where area correspond to a region); 
disregarding, by the one or more processors, a portion of the sensor data that corresponds to objects outside of a region of interest (ego-lane corresponds to region of interest) included in the area (see ¶ 47, “The embedded processor 112 can be configured to determine the location of the regions of interest, adjacent to the region of interest associated with the ego-lane, using the lane location look-up table and the camera calibration information associated with the camera 108”, also see ¶ 63, “FIGS. 7A and 7B, vehicle 726 is two lanes over from the ego-vehicle and is deemed non-threatening.  Similarly, vehicle 728 appears to be moving into the next lane over so that it too will be two lanes over and be deemed non-threatening. Consequently, a driver assistance system, such as driver assistance system 100 illustrated in FIG. 1, may be configured to ignore such vehicles.”, also see figure 8 steps 806, 808 and ¶¶ 70-73, analyzing portion of image to generate a region of interest such as the lane in which the vehicle is traveling which corresponds to disregarding objects outside of a region, [the device in the art analyzes a portion of an image from outside of the vehicle, (i.e. the area) to generate a region of interest such as the lane in which the vehicle is traveling (e.g. “ego-lane”, i.e. a region of interest included in the area)]); 
identifying, by the one or more processors, a plurality of objects from the sensor data  (see figure 4B, identifying vehicle 408 and 410 through lane 404, also see ¶ 42, “driver assistance system 100 can be configured to identify threats to an ego-vehicle in three threat regions, or regions of interest.  The three regions of interest can include the ego-lane 402, the adjacent left lane 404, and adjacent right lane 406.”); 
assigning, by the one or more processors, a priority to each of the plurality of objects (see ¶ 42, “If there are two vehicles in a particular lane, the driver assistance system can be configured to treat the vehicle that is nearest to the ego-vehicle as the vehicle that poses the highest threat to the ego-vehicle in that region of interest.”); 
based on the priorities of the objects, selecting, by the one or more processors, a subset of the plurality of objects (see ¶ 42, “a driver assistance system, such as driver assistance system 100 can be configured to identify threats to an ego-vehicle in three threat regions, or regions of interest. The three regions of interest can include the ego-lane 402, the adjacent left lane 404, and adjacent right lane 406. If there are two vehicles in a particular lane, the driver assistance system can be configured to treat the vehicle that is nearest to the ego-vehicle as the vehicle that poses the highest threat to the ego-vehicle in that region of interest. For example, in FIG. 4B there is a first vehicle 408 and a second vehicle 410 in lane 404.  The driver assistance system will treat the first vehicle 408 as being a likely threat because it is the closest vehicle in that lane to the ego-vehicle an ignore the second vehicle 410.”); 
generating, by the one or more processors, a representation of the selected objects (see ¶ 42, “The driver assistance system will treat the first vehicle 408 as being a likely threat because it is the closest vehicle in that lane to the ego-vehicle an ignore the second vehicle 410.”, also see figure 5B band 516 shows representation of the closer car, also see the representation generated in ¶ 62, “In FIG. 7B, circle 700 represents the ego-vehicle. The circles above the circle 700 are representative of the vehicles in front of the ego-vehicle and the circles below the circle 700 are representative of the vehicles behind the ego-vehicle. The circle 702 is representative of vehicle 704 which is the closest vehicle to the ego-vehicle. Circles 706 and 708 are representative of vehicles 710 and 712, respectively. Circles 714, 716 and 718 are representative of vehicles 720, 722 and 724, respectively, that are located behind the ego-vehicle”) in a vector of fixed length (see figure 5A-5B and figure 6, where it shows region of interest (left, right, back) lanes which are divided in bands showing in figure 5A element 512 and ¶ 50, The region of interest detects an object in a specific length from the vehicle. The region of interest divided into bands in three directions detecting an object has a fixed length in a direction, also see ¶ 55, “The bounding box 608 can be configured to enable a determination of a fixed number of scales that the cascade classifier should be applied on. This can restrict the complex image processing resources to be expended on only the image data within the bounding box 608.”) 
Satzoda further teaches threat object detection such as “objects in the road, people in the road, turns in the road, or the like” (see ¶ 26), and also teaches machine learning classifier in ¶ 55, “the Haar-Adaboost cascade classifier can be trained using active learning methodologies.  Although the Haar-Adaboost cascade classifier is describe in this example, other types of classifiers an machine learning technologies can be used as well.” Thus, Satzoda does not explicitly teach identifying a plurality of objects for the region of interest; one or more phantom objects, each phantom object being semantically meaningful and having a speed attribute that matches a speed of the autonomous system; providing, by the one or more processors, the representation to a machine learning system as an input; and controlling the autonomous system based on an output from the machine learning system resulting from the input.
Glaser teaches identifying a plurality of objects for the region of interest (see figure 10, ego vehicles C2 and C3, i.e. objects in a region of interest); one or more phantom objects, each phantom object being semantically meaningful and having a speed attribute that matches a speed of the autonomous system (see page 596, “The trajectory module will create phantom vehicles outside this zone in order to always be prepared for a worst-case (legal) scenario… This means that a large phantom object with zero speed is created there. A phantom object at high speed is created at the perception limit of the rear sensors. On a two-direction road, the constraints are stronger because at each moment, a phantom vehicle at high speed will be believed to come from the other direction. This is why a fully automated lane changes in such an environment are difficult with today’s sensors. The trajectory module deals with the phantom objects as with the detected objects to make sure to drive slow enough to be able to stop for a traffic jam and fast enough not to put fast vehicles in the back at risk.”, where phantom object with zero speed corresponds to same speed of vehicle at a stop (traffic jam), or high speed based on the rear sensors, also see algorithm 9, generating vector including speed, input and acceleration);
Both Satzoda and Glaser pertain to the problem of image recognition, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Satzoda and Glaser to include a phantom object being semantically meaningful and having a speed attribute that matches a speed of the autonomous system. The motivation for doing so would be to reduce risk of collision with other object, “The trajectory module deals with the phantom objects as with the detected objects to make sure to drive slow enough to be able to stop for a traffic jam and fast enough not to put fast vehicles in the back at risk.”( see Glaser page 596).
Satzoda and Glaser does not explicitly teach providing, by the one or more processors, the representation to a machine learning system as an input; and controlling the autonomous system based on an output from the machine learning system resulting from the input.
Lakshamanan teaches providing, by the one or more processors, the representation to a machine learning system as an input (see ¶ 233, “The data from the vehicle sensors 2420 and the passenger health monitoring sensors 2432 can be provided to a machine learning framework 2240 that is executing on compute resources within the autonomous vehicle. The machine learning framework can provide the input data to a machine learning model 2442 that can output an inferred collision response 2450.”); 
and controlling the autonomous system based on an output from the machine learning system resulting from the input (see ¶ 233, “The machine learning framework can provide the input data to a machine learning model 2442 that can output an inferred collision response 2450. The inferred collision response 2450 can include a set of actions that, if possible, the autonomous vehicle will automatically perform in response to the current post collision scenario.”).
Satzoda, Glaser and Lakshamanan pertain to the problem of sensor detection, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Satzoda, Glaser and Lakshamanan to input representation to a machine learning and output results to control the autonomous vehicle. The motivation for doing so would be to improve training for the autonomous vehicle that will automatically perform in response to the current post collision scenario. (See Lakshamanan e.g. ¶ 150, 233).

Regarding claim 2. 
Satzoda, Glaser and Lakshamanan teaches the computer-implemented method of claim 1, 
Satzoda further teaches wherein: the region of interest is defined by a sector map comprising a plurality of sectors, each sector of the sector map being defined by an angle range and a distance from the autonomous system (see ¶ 42, “driver assistance system 100 can be configured to identify threats to an ego-vehicle in three threat regions, or regions of interest.  The three regions of interest can include the ego-lane 402, the adjacent left lane 404, and adjacent right lane 406. If there are two vehicles in a particular lane, the driver assistance system can be configured to treat the vehicle that is nearest to the ego-vehicle as the vehicle that poses the highest threat to the ego-vehicle in that region of interest.”, lanes 402, 404 and 406 are the angles to the car and noticing the nearest vehicle to the ego-vehicle corresponds to the distance in the map, also see ¶ 61, “FIG. 7B illustrates a schematic of the locations of the closes vehicles in each lane relative to the ego-vehicle, as determined by a driver assistance system having one or more features consistent with the present description.”)

Regarding claim 3. 
Satzoda, Glaser and Lakshamanan teaches the computer-implemented method of claim 2, 
Satzoda further teaches wherein, at least two sectors of the plurality of sectors are defined by different distances from the autonomous system (see ¶ 61, “FIG. 7B illustrates a schematic of the locations of the closes vehicles in each lane relative to the ego-vehicle, as determined by a driver assistance system having one or more features consistent with the present description.”, also see ¶ 62, “FIG. 7B, circle 700 represents the ego-vehicle.  The circles above the circle 700 are representative of the vehicles in front of the ego-vehicle and the circles below the circle 700 are representative of the vehicles behind the ego-vehicle.  The circle 702 is representative of vehicle 704 which is the closest vehicle to the ego-vehicle.  Circles 706 and 708 are representative of vehicles 710 and 712, respectively.  Circles 714, 716 and 718 are representative of vehicles 720, 722 and 724, respectively, that are located behind the ego-vehicle.”).

Regarding claim 4. 
Satzoda, Glaser and Lakshamanan teaches the computer-implemented method of claim 1, 
Satzoda further teaches wherein: the region of interest includes a segment for each of one or more lanes (see ¶ 7 “The region of interest can be disposed within the lane in which the host vehicle is travelling.  The region of interest can be divided into a set of discrete blocks”, also see ¶ 8, “A second region of interest can be generated. The second region of interest can be associated with a lane adjacent to the lane in which the host vehicle is travelling.”)

Regarding claim 5. 
Satzoda, Glaser and Lakshamanan teaches the computer-implemented method of claim 4, 
Satzoda further teaches wherein: the disregarding of the sensor data generated by the objects outside of the region of interest comprises: 
for each of the plurality of objects (see figures 7A and 7B elements 700, 702, 706, 708, 716 etc.): identifying a lane based on sensor data generated from the object (see ¶ 61, “FIG. 7A is an illustration of image data from a forward-facing camera and a rearward-facing camera of a driver assistance system having one or more features consistent with the present description.  FIG. 7B illustrates a schematic of the locations of the closes vehicles in each lane relative to the ego-vehicle”); 
and associating the identified lane with the object (see ¶ 62, “The circles above the circle 700 are representative of the vehicles in front of the ego-vehicle and the circles below the circle 700 are representative of the vehicles behind the ego-vehicle.  The circle 702 is representative of vehicle 704 which is the closest vehicle to the ego-vehicle.  Circles 706 and 708 are representative of vehicles 710 and 712, respectively.  Circles 714, 716 and 718 are representative of vehicles 720, 722 and 724, respectively, that are located behind the ego-vehicle.”); 
and disregarding sensor data generated by objects associated with a predetermined lane (see ¶ 63, “FIGS. 7A and 7B, vehicle 726 is two lanes over from the ego-vehicle and is deemed non-threatening.  Similarly, vehicle 728 appears to be moving into the next lane over so that it too will be two lanes over and be deemed non-threatening. Consequently, a driver assistance system, such as driver assistance system 100 illustrated in FIG. 1, may be configured to ignore such vehicles.”).

Regarding claim 6. 
Satzoda, Glaser and Lakshamanan teaches the computer-implemented method of claim 1, 
Satzoda further teaches further comprising: based on the sensor data and a set of criteria, switching the region of interest from a first region of interest to a second region of interest in the area (see ¶ 71, “Analyzing of the first portion of the image can include generating, in the image domain of the image data, a region of interest, the region of interest being within the lane in which the vehicle is travelling.  In some variations, multiple regions of interest can be determined.  Other regions of interest can be associated with the lanes adjacent to the lane in which the vehicle is travelling in.”), the first region of interest being defined by a sector map comprising a plurality of sectors, each sector of the sector map being defined by an angle range and a distance from the autonomous system, the second region of interest including a segment for each of one or more lanes (see ¶ 71, “The location of the adjacent lanes can be determined in the image domain and regions of interest can be associated with the location of the adjacent lanes.”, also see ¶ 72, “The region(s) of interest can be divided into a set of discrete blocks. The set of discrete blocks can be individually analyzed one after the other starting with the block closest to the host vehicle.”)

Regarding claim 7. 
Satzoda, Glaser and Lakshamanan teaches the computer-implemented method of claim 1, 
Satzoda further teaches further comprising: based on the sensor data and a set of criteria, switching the region of interest from a first region of interest to a second region of interest, the first region of interest including a segment for each of one or more lanes (see ¶ 71, “Analyzing of the first portion of the image can include generating, in the image domain of the image data, a region of interest, the region of interest being within the lane in which the vehicle is travelling.  In some variations, multiple regions of interest can be determined.  Other regions of interest can be associated with the lanes adjacent to the lane in which the vehicle is travelling in.”), the second region of interest being defined by a sector map comprising a plurality of sectors, each sector of the sector map being defined by an angle range and a distance from the autonomous system (see ¶ 71, “The location of the adjacent lanes can be determined in the image domain and regions of interest can be associated with the location of the adjacent lanes.”, also see ¶ 72, “The region(s) of interest can be divided into a set of discrete blocks. The set of discrete blocks can be individually analyzed one after the other starting with the block closest to the host vehicle.”, also see ¶ 68, “The processing of the image data can reveal the existence of other vehicles in the vicinity of the vehicle with the driver assistance system and the distance of those other vehicles from the vehicle to determine whether they pose a threat.”)

Regarding claim 8. 
Satzoda, Glaser and Lakshamanan teaches the computer-implemented method of claim 1, 
Satzoda further teaches wherein: the region of interest includes a height (see ¶ 55, “In response to the determination that the band 604 likely contains under-vehicle region, a bounding box 608 can be determined for a region of the image data that is above the band 604.  The size of the box 608 can be proportional to the width of the region of interest at that particular y coordinate (vertical axis).”).

Regarding claim 9. 
Satzoda, Glaser and Lakshamanan teaches the computer-implemented method of claim 1, 
Satzoda further teaches wherein the selecting of the subset of the plurality of objects comprises selecting a predetermined number of the plurality of objects (see ¶ 42, “For example, in FIG. 4B there is a first vehicle 408 and a second vehicle 410 in lane 404.  The driver assistance system will treat the first vehicle 408 as being a likely threat because it is the closest vehicle in that lane to the ego-vehicle an ignore the second vehicle 410.”).

Regarding claim 10. 
Satzoda, Glaser and Lakshamanan teaches the computer-implemented method of claim 9, 
Satzoda further teaches wherein the selecting of the subset of the plurality of objects comprises selecting the subset of the plurality of objects having priorities above a predetermined threshold (see ¶ 11, “the determining that the threat posed by the another vehicle is above a threshold threat value.”).

Regarding claim 11. 
Satzoda, Glaser and Lakshamanan teaches the computer-implemented method of claim 1, 
Lakshamanan further teaches wherein: the generated representation is a uniform representation that matches a representation used to train the machine learning system (see ¶ 146, “A machine learning application 602 can be configured to train a neural network using a training dataset or to use a trained deep neural network to implement machine intelligence.  The machine learning application 602 can include training and inference functionality for a neural network and/or specialized software that can be used to train a neural network before deployment.  The machine learning application 602 can implement any type of machine intelligence including but not limited to image recognition, mapping and localization, autonomous navigation, speech synthesis, medical imaging, or language translation.”); 
Both Satzoda and Lakshamanan pertain to the problem of sensor detection, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Satzoda and Lakshamanan to input representation to a machine learning and output results to control the autonomous vehicle. The motivation for doing so would be to improve training for the autonomous vehicle that will automatically perform in response to the current post collision scenario. (See Lakshamanan e.g. ¶ 150, 233).

Regarding claim 17. 
Satzoda teaches an autonomous system controller comprising: 
a memory storage (see ¶ 30 and figure 1, memory 116 and 118) comprising instructions; 
and one or more processors in communication with the memory storage, wherein the one or more processors execute the instructions (see ¶ 30 and figure 1, “the processor(s) 112 and 114 can be configured to perform the specific tasks of the forward-facing device 104 and the rearward-facing device 106, respectively. The forward-facing device 104 and the rearward-facing device 108 can each include a memory 116 and 118, respectively.”) to perform: 
accessing sensor data that includes information regarding an area (see ¶ 27, “the driver assistance system can be configured to generate a region(s) of interest within image data obtained by a camera of the driver assistance system.”, also see figure 8 steps 802, 804, also see ¶ 68, “image data of a region external to a vehicle can be received from the first camera” and ¶ 69, “a location of a lane in which the vehicle is travelling can be determined in an image domain of the image data.  The location of the lane can be determined using one or more lane detection techniques”, where area correspond to a region, [the device in the art analyzes a portion of an image from outside of the vehicle, (i.e. the area) to generate a region of interest such as the lane in which the vehicle is traveling (e.g. “ego-lane”, i.e. a region of interest included in the area)]); 
disregarding a portion of the sensor data that corresponds to objects outside of a region of interest (ego-lane corresponds to region of interest) included in the area (see ¶ 47, “The embedded processor 112 can be configured to determine the location of the regions of interest, adjacent to the region of interest associated with the ego-lane, using the lane location look-up table and the camera calibration information associated with the camera 108”, also see ¶ 63, “FIGS. 7A and 7B, vehicle 726 is two lanes over from the ego-vehicle and is deemed non-threatening.  Similarly, vehicle 728 appears to be moving into the next lane over so that it too will be two lanes over and be deemed non-threatening. Consequently, a driver assistance system, such as driver assistance system 100 illustrated in FIG. 1, may be configured to ignore such vehicles.”, also see figure 8 steps 806, 808 and ¶¶ 70-73, analyzing portion of image to generate a region of interest such as the lane in which the vehicle is traveling which corresponds to disregarding objects outside of a region.); 
identifying a plurality of objects from the sensor data  (see figure 4B, identifying vehicle 408 and 410 through lane 404, also see ¶ 42, “driver assistance system 100 can be configured to identify threats to an ego-vehicle in three threat regions, or regions of interest.  The three regions of interest can include the ego-lane 402, the adjacent left lane 404, and adjacent right lane 406.”); 
assigning a priority to each of the plurality of objects (see ¶ 42, “If there are two vehicles in a particular lane, the driver assistance system can be configured to treat the vehicle that is nearest to the ego-vehicle as the vehicle that poses the highest threat to the ego-vehicle in that region of interest.”); 
based on the priorities of the objects, selecting a subset of the plurality of objects (see ¶ 42, “a driver assistance system, such as driver assistance system 100 can be configured to identify threats to an ego-vehicle in three threat regions, or regions of interest. The three regions of interest can include the ego-lane 402, the adjacent left lane 404, and adjacent right lane 406. If there are two vehicles in a particular lane, the driver assistance system can be configured to treat the vehicle that is nearest to the ego-vehicle as the vehicle that poses the highest threat to the ego-vehicle in that region of interest. For example, in FIG. 4B there is a first vehicle 408 and a second vehicle 410 in lane 404.  The driver assistance system will treat the first vehicle 408 as being a likely threat because it is the closest vehicle in that lane to the ego-vehicle an ignore the second vehicle 410.”); 
generating a representation of the selected objects (see ¶ 42, “The driver assistance system will treat the first vehicle 408 as being a likely threat because it is the closest vehicle in that lane to the ego-vehicle an ignore the second vehicle 410.”, also see figure 5B band 516 shows representation of the closer car); in a vector of fixed length (see figure 5A-5B and figure 6, where it shows region of interest (left, right, back) lanes which are divided in bands showing in figure 5A element 512 and ¶ 50, The region of interest detects an object in a specific length from the vehicle. The region of interest divided into bands in three directions detecting an object has a fixed length in a direction). 
Satzoda further teaches threat object detection such as “objects in the road, people in the road, turns in the road, or the like” (see ¶ 26), and also teaches machine learning classifier in ¶ 55, “the Haar-Adaboost cascade classifier can be trained using active learning methodologies.  Although the Haar-Adaboost cascade classifier is describe in this example, other types of classifiers an machine learning technologies can be used as well.” Thus, Satzoda does not explicitly teach identifying a plurality of objects for the region of interest; one or more phantom objects, each phantom object being semantically meaningful and having a speed attribute that matches a speed of the autonomous system; providing the representation to a machine learning system as an input; and controlling the autonomous system based on an output from the machine learning system resulting from the input.
Glaser teaches identifying a plurality of objects for the region of interest (see figure 10, ego vehicles C2 and C3, i.e. objects in a region of interest); one or more phantom objects, each phantom object being semantically meaningful and having a speed attribute that matches a speed of the autonomous system (see page 596, “The trajectory module will create phantom vehicles outside this zone in order to always be prepared for a worst-case (legal) scenario… This means that a large phantom object with zero speed is created there. A phantom object at high speed is created at the perception limit of the rear sensors. On a two-direction road, the constraints are stronger because at each moment, a phantom vehicle at high speed will be believed to come from the other direction. This is why a fully automated lane changes in such an environment are difficult with today’s sensors. The trajectory module deals with the phantom objects as with the detected objects to make sure to drive slow enough to be able to stop for a traffic jam and fast enough not to put fast vehicles in the back at risk.”, where phantom object with zero speed corresponds to same speed of vehicle at a stop (traffic jam), or high speed based on the rear sensors, also see algorithm 9, generating vector including speed, input and acceleration);
Both Satzoda and Glaser pertain to the problem of image recognition, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Satzoda and Glaser to include a phantom object being semantically meaningful and having a speed attribute that matches a speed of the autonomous system. The motivation for doing so would be to reduce risk of collision with other object, “The trajectory module deals with the phantom objects as with the detected objects to make sure to drive slow enough to be able to stop for a traffic jam and fast enough not to put fast vehicles in the back at risk.”( see Glaser page 596).
Satzoda and Glaser does not explicitly teach providing the representation to a machine learning system as an input; and controlling the autonomous system based on an output from the machine learning system resulting from the input.
Lakshamanan teaches providing the representation to a machine learning system as an input (see ¶ 233, “The data from the vehicle sensors 2420 and the passenger health monitoring sensors 2432 can be provided to a machine learning framework 2240 that is executing on compute resources within the autonomous vehicle. The machine learning framework can provide the input data to a machine learning model 2442 that can output an inferred collision response 2450.”); and controlling the autonomous system based on an output from the machine learning system resulting from the input (see ¶ 233, “The machine learning framework can provide the input data to a machine learning model 2442 that can output an inferred collision response 2450. The inferred collision response 2450 can include a set of actions that, if possible, the autonomous vehicle will automatically perform in response to the current post collision scenario.”).
Satzoda, Glaser and Lakshamanan pertain to the problem of sensor detection, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Satzoda, Glaser and Lakshamanan to input representation to a machine learning and output results to control the autonomous vehicle. The motivation for doing so would be to improve training for the autonomous vehicle that will automatically perform in response to the current post collision scenario. (See Lakshamanan e.g. ¶ 150, 233).

Regarding claim 18. 
Satzoda, Glaser and Lakshamanan the autonomous system controller of claim 17, 
Satzoda further teaches wherein: the region of interest is defined by a sector map comprising a plurality of sectors, each sector of the sector map being defined by an angle range and a distance from the autonomous system (see ¶ 42, “driver assistance system 100 can be configured to identify threats to an ego-vehicle in three threat regions, or regions of interest.  The three regions of interest can include the ego-lane 402, the adjacent left lane 404, and adjacent right lane 406. If there are two vehicles in a particular lane, the driver assistance system can be configured to treat the vehicle that is nearest to the ego-vehicle as the vehicle that poses the highest threat to the ego-vehicle in that region of interest.”, lanes 402, 404 and 406 are the angles to the car and noticing the nearest vehicle to the ego-vehicle corresponds to the distance in the map, also see ¶ 61, “FIG. 7B illustrates a schematic of the locations of the closes vehicles in each lane relative to the ego-vehicle, as determined by a driver assistance system having one or more features consistent with the present description.”).

Regarding claim 19. 
Satzoda, Glaser and Lakshamanan the autonomous system controller of claim 18, 
Satzoda further teaches wherein at least two sectors of the plurality of sectors are defined by different distances from the autonomous system (see ¶ 61, “FIG. 7B illustrates a schematic of the locations of the closes vehicles in each lane relative to the ego-vehicle, as determined by a driver assistance system having one or more features consistent with the present description.”, also see ¶ 62, “FIG. 7B, circle 700 represents the ego-vehicle.  The circles above the circle 700 are representative of the vehicles in front of the ego-vehicle and the circles below the circle 700 are representative of the vehicles behind the ego-vehicle.  The circle 702 is representative of vehicle 704 which is the closest vehicle to the ego-vehicle.  Circles 706 and 708 are representative of vehicles 710 and 712, respectively.  Circles 714, 716 and 718 are representative of vehicles 720, 722 and 724, respectively, that are located behind the ego-vehicle.”).

Regarding claim 20. 
Satzoda teaches a non-transitory computer-readable medium storing computer instructions for controlling an autonomous system, that when executed by one or more processors (see ¶ 30 and figure 1 “The memory 116 and 118 can be configured to store computer-readable instructions.  The computer-readable instructions can be executed by the processor(s) 112 and 114 to perform one or more operations consistent with the functions of the forward-facing device 104 and the rearward-facing device 108”), cause the one or more processors to perform steps of: 
accessing sensor data that includes information regarding an area (see ¶ 27, “the driver assistance system can be configured to generate a region(s) of interest within image data obtained by a camera of the driver assistance system.”, also see figure 8 steps 802, 804, also see ¶ 68, “image data of a region external to a vehicle can be received from the first camera” and ¶ 69, “a location of a lane in which the vehicle is travelling can be determined in an image domain of the image data.  The location of the lane can be determined using one or more lane detection techniques”, where area correspond to a region); 
disregarding a portion of the sensor data that corresponds to objects outside of a region of interest included in the area (see ¶ 47, “The embedded processor 112 can be configured to determine the location of the regions of interest, adjacent to the region of interest associated with the ego-lane, using the lane location look-up table and the camera calibration information associated with the camera 108”, also see ¶ 63, “FIGS. 7A and 7B, vehicle 726 is two lanes over from the ego-vehicle and is deemed non-threatening.  Similarly, vehicle 728 appears to be moving into the next lane over so that it too will be two lanes over and be deemed non-threatening. Consequently, a driver assistance system, such as driver assistance system 100 illustrated in FIG. 1, may be configured to ignore such vehicles.”, also see figure 8 steps 806, 808 and ¶¶ 70-73, analyzing portion of image to generate a region of interest such as the lane in which the vehicle is traveling which corresponds to disregarding objects outside of a region, [the device in the art analyzes a portion of an image from outside of the vehicle, (i.e. the area) to generate a region of interest such as the lane in which the vehicle is traveling (e.g. “ego-lane”, i.e. a region of interest included in the area)]); 
identifying a plurality of objects from the sensor data  (see figure 4B, identifying vehicle 408 and 410 through lane 404, also see ¶ 42, “driver assistance system 100 can be configured to identify threats to an ego-vehicle in three threat regions, or regions of interest.  The three regions of interest can include the ego-lane 402, the adjacent left lane 404, and adjacent right lane 406.”); 
assigning a priority to each of the plurality of objects (see ¶ 42, “If there are two vehicles in a particular lane, the driver assistance system can be configured to treat the vehicle that is nearest to the ego-vehicle as the vehicle that poses the highest threat to the ego-vehicle in that region of interest.”); 
based on the priorities of the objects, selecting a subset of the plurality of objects (see ¶ 42, “a driver assistance system, such as driver assistance system 100 can be configured to identify threats to an ego-vehicle in three threat regions, or regions of interest. The three regions of interest can include the ego-lane 402, the adjacent left lane 404, and adjacent right lane 406. If there are two vehicles in a particular lane, the driver assistance system can be configured to treat the vehicle that is nearest to the ego-vehicle as the vehicle that poses the highest threat to the ego-vehicle in that region of interest. For example, in FIG. 4B there is a first vehicle 408 and a second vehicle 410 in lane 404.  The driver assistance system will treat the first vehicle 408 as being a likely threat because it is the closest vehicle in that lane to the ego-vehicle an ignore the second vehicle 410.”); 
generating a representation of the selected objects (see ¶ 42, “The driver assistance system will treat the first vehicle 408 as being a likely threat because it is the closest vehicle in that lane to the ego-vehicle an ignore the second vehicle 410.”, also see figure 5B band 516 shows representation of the closer car) in a vector of fixed length (see figure 5A-5B and figure 6, where it shows region of interest (left, right, back) lanes which are divided in bands showing in figure 5A element 512 and ¶ 50, The region of interest detects an object in a specific length from the vehicle. The region of interest divided into bands in three directions detecting an object has a fixed length in a direction) 

Satzoda further teaches threat object detection such as “objects in the road, people in the road, turns in the road, or the like” (see ¶ 26), and also teaches machine learning classifier in ¶ 55, “the Haar-Adaboost cascade classifier can be trained using active learning methodologies.  Although the Haar-Adaboost cascade classifier is describe in this example, other types of classifiers an machine learning technologies can be used as well.” Thus, Satzoda does not explicitly teach identifying a plurality of objects for the region of interest; one or more phantom objects, each phantom object being semantically meaningful and having a speed attribute that matches a speed of the autonomous system; providing the representation to a machine learning system as an input; and based on an output from the machine learning system resulting from the input, controlling the autonomous system.
Glaser teaches identifying a plurality of objects for the region of interest (see figure 10, ego vehicles C2 and C3, i.e. objects in a region of interest); one or more phantom objects, each phantom object being semantically meaningful and having a speed attribute that matches a speed of the autonomous system (see page 596, “The trajectory module will create phantom vehicles outside this zone in order to always be prepared for a worst-case (legal) scenario… This means that a large phantom object with zero speed is created there. A phantom object at high speed is created at the perception limit of the rear sensors. On a two-direction road, the constraints are stronger because at each moment, a phantom vehicle at high speed will be believed to come from the other direction. This is why a fully automated lane changes in such an environment are difficult with today’s sensors. The trajectory module deals with the phantom objects as with the detected objects to make sure to drive slow enough to be able to stop for a traffic jam and fast enough not to put fast vehicles in the back at risk.”, where phantom object with zero speed corresponds to same speed of vehicle at a stop (traffic jam), or high speed based on the rear sensors, also see algorithm 9, generating vector including speed, input and acceleration);
Both Satzoda and Glaser pertain to the problem of image recognition, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Satzoda and Glaser to include a phantom object being semantically meaningful and having a speed attribute that matches a speed of the autonomous system. The motivation for doing so would be to reduce risk of collision with other object, “The trajectory module deals with the phantom objects as with the detected objects to make sure to drive slow enough to be able to stop for a traffic jam and fast enough not to put fast vehicles in the back at risk.”( see Glaser page 596).
Satzoda and Glaser does not explicitly teach providing the representation to a machine learning system as an input; and based on an output from the machine learning system resulting from the input, controlling the autonomous system.
Lakshamanan teaches providing the representation to a machine learning system as an input (see ¶ 233, “The data from the vehicle sensors 2420 and the passenger health monitoring sensors 2432 can be provided to a machine learning framework 2240 that is executing on compute resources within the autonomous vehicle. The machine learning framework can provide the input data to a machine learning model 2442 that can output an inferred collision response 2450.”); 
and based on an output from the machine learning system resulting from the input, controlling the autonomous system (see ¶ 233, “The machine learning framework can provide the input data to a machine learning model 2442 that can output an inferred collision response 2450. The inferred collision response 2450 can include a set of actions that, if possible, the autonomous vehicle will automatically perform in response to the current post collision scenario.”).
Satzoda, Glaser and Lakshamanan pertain to the problem of sensor detection, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Satzoda, Glaser and Lakshamanan to input representation to a machine learning and output results to control the autonomous vehicle. The motivation for doing so would be to improve training for the autonomous vehicle that will automatically perform in response to the current post collision scenario. (See Lakshamanan e.g. ¶ 150, 233).

Regarding 21. 
Satzoda, Glaser and Lakshamanan teach the non-transitory computer-readable medium of claim 20, 
Satzoda further teaches wherein the region of interest is defined by a sector map comprising a plurality of sectors, each sector of the sector map being defined by an angle range and a distance from the autonomous system (see ¶ 42, “driver assistance system 100 can be configured to identify threats to an ego-vehicle in three threat regions, or regions of interest.  The three regions of interest can include the ego-lane 402, the adjacent left lane 404, and adjacent right lane 406. If there are two vehicles in a particular lane, the driver assistance system can be configured to treat the vehicle that is nearest to the ego-vehicle as the vehicle that poses the highest threat to the ego-vehicle in that region of interest.”, lanes 402, 404 and 406 are the angles to the car and noticing the nearest vehicle to the ego-vehicle corresponds to the distance in the map, also see ¶ 61, “FIG. 7B illustrates a schematic of the locations of the closes vehicles in each lane relative to the ego-vehicle, as determined by a driver assistance system having one or more features consistent with the present description.”)
 
Regarding 22. 
Satzoda, Glaser and Lakshamanan teach the non-transitory computer-readable medium of claim 21, 
Satzoda further teaches wherein at least two sectors of the plurality of sectors are defined by different distances from the autonomous system (see ¶ 61, “FIG. 7B illustrates a schematic of the locations of the closes vehicles in each lane relative to the ego-vehicle, as determined by a driver assistance system having one or more features consistent with the present description.”, also see ¶ 62, “FIG. 7B, circle 700 represents the ego-vehicle.  The circles above the circle 700 are representative of the vehicles in front of the ego-vehicle and the circles below the circle 700 are representative of the vehicles behind the ego-vehicle.  The circle 702 is representative of vehicle 704 which is the closest vehicle to the ego-vehicle.  Circles 706 and 708 are representative of vehicles 710 and 712, respectively.  Circles 714, 716 and 718 are representative of vehicles 720, 722 and 724, respectively that are located behind the ego-vehicle.”)

Regarding 23. 
Satzoda, Glaser and Lakshamanan teach the non-transitory computer-readable medium of claim 20, 
Satzoda further teaches wherein the steps further comprise: based on the sensor data and a set of criteria, switching the region of interest from a first region of interest to a second region of interest in the area (see ¶ 71, “Analyzing of the first portion of the image can include generating, in the image domain of the image data, a region of interest, the region of interest being within the lane in which the vehicle is travelling.  In some variations, multiple regions of interest can be determined.  Other regions of interest can be associated with the lanes adjacent to the lane in which the vehicle is travelling in.”), the first region of interest being defined by a sector map comprising a plurality of sectors, each sector of the sector map being defined by an angle range and a distance from the autonomous system, the second region of interest including a segment for each of one or more lanes (see ¶ 71, “The location of the adjacent lanes can be determined in the image domain and regions of interest can be associated with the location of the adjacent lanes.”, also see ¶ 72, “The region(s) of interest can be divided into a set of discrete blocks. The set of discrete blocks can be individually analyzed one after the other starting with the block closest to the host vehicle.”)

Regarding 24. 
Satzoda, Glaser and Lakshamanan teach the non-transitory computer-readable medium of claim 20, 
Satzoda further teaches wherein the steps further comprise: based on the sensor data and a set of criteria, switching the region of interest from a first region of interest to a second region of interest, the first region of interest including a segment for each of one or more lanes (see ¶ 71, “Analyzing of the first portion of the image can include generating, in the image domain of the image data, a region of interest, the region of interest being within the lane in which the vehicle is travelling.  In some variations, multiple regions of interest can be determined.  Other regions of interest can be associated with the lanes adjacent to the lane in which the vehicle is travelling in.”), the second region of interest being defined by a sector map comprising a plurality of sectors, each sector of the sector map being defined by an angle range and a distance from the autonomous system (see ¶ 71, “The location of the adjacent lanes can be determined in the image domain and regions of interest can be associated with the location of the adjacent lanes.”, also see ¶ 72, “The region(s) of interest can be divided into a set of discrete blocks. The set of discrete blocks can be individually analyzed one after the other starting with the block closest to the host vehicle.”, also see ¶ 68, “The processing of the image data can reveal the existence of other vehicles in the vicinity of the vehicle with the driver assistance system and the distance of those other vehicles from the vehicle to determine whether they pose a threat.”)

Regarding 25. 
Satzoda, Glaser and Lakshamanan teach the non-transitory computer-readable medium of claim 20, 
Satzoda further teaches wherein the selecting of the subset of the plurality of objects comprises selecting a predetermined number of the plurality of objects (see ¶ 42, “a driver assistance system, such as driver assistance system 100 can be configured to identify threats to an ego-vehicle in three threat regions, or regions of interest. The three regions of interest can include the ego-lane 402, the adjacent left lane 404, and adjacent right lane 406. If there are two vehicles in a particular lane, the driver assistance system can be configured to treat the vehicle that is nearest to the ego-vehicle as the vehicle that poses the highest threat to the ego-vehicle in that region of interest. For example, in FIG. 4B there is a first vehicle 408 and a second vehicle 410 in lane 404.  The driver assistance system will treat the first vehicle 408 as being a likely threat because it is the closest vehicle in that lane to the ego-vehicle an ignore the second vehicle 410”, i.e. where driver assistance choosing first vehicle and ignoring second vehicle based on heist threat corresponds to predetermined number off objects, where the closest object is the number 1 object of plurality of object).


Relevant art not used in the above rejection: 
Vanholme et al. (“A Legal Safety Concept for Highly Automated Driving on Highways”, 2011 IEEE Intelligent Vehicles Symposium (IV) Baden-Baden, Germany, June 5-9, 2011): teaches A lane coordinate system is proposed as a powerful reference for the trajectory calculations of the co-pilot. The system controls the vehicle and communicates with the driver, according to an automation mode scheme inspired by the horse-rider metaphor (H-metaphor). the trajectories of worst-case phantom objects at the edge of the perception zone (Spec. 1, Spec. 2) are calculated, as displayed in Fig. 5. Assuming that driving in the opposite direction is prohibited, the worst-case phantoms ahead of the ego are standing still, indices IV , V and V I.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958. The examiner can normally be reached mon-fri 730-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J. Huntley can be reached on (303) 297 - 4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.K./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129